Citation Nr: 1139755	
Decision Date: 10/26/11    Archive Date: 11/07/11

DOCKET NO.  07-38 345	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for left ear hearing loss. 

2.  Entitlement to service connection for a gastrointestinal disorder (originally claimed as gastroesophageal reflux disease (GERD), hiatal hernia, peptic ulcer disease (PUD), and irritable bowel syndrome (IBS)), to include as secondary to herbicide exposure and posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney at law


ATTORNEY FOR THE BOARD

Carole Kammel, Counsel


INTRODUCTION

The Veteran served on active military service from February 1968 to December 1969.  He was awarded the Combat Infantryman's Badge (CIB).

This matter is before the Board of Veterans' Appeals  (Board) on appeal from May and September 2007 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  By these rating actions, the RO, in pertinent part, denied service connection for bilateral hearing loss and a gastrointestinal disorder, to include as secondary to PTSD and herbicide exposure, respectively.  The Veteran timely appealed the above-cited rating actions to the Board. 

In an April 2009 decision, the Board issued a decision, in pertinent part, wherein it denied the claims of entitlement to service connection for left ear hearing loss (originally claimed as bilateral hearing loss) and a gastrointestinal disorder, to include as secondary to PTSD and herbicide exposure.  The Veteran appealed the Board's April 2009 decision to the United States Court of Appeals for Veterans Claims (Court).  In a July 2010 Order, the Court granted a Joint Motion for Remand that directed that issues of entitlement to service connection for bilateral hearing loss and a gastrointestinal disorder be returned to the Board for compliance with its instructions.  In November 2010, and pursuant to the Court's Order, the Board remanded the above-cited service connection claims on appeal to the RO.  The requested development has been completed and the case has returned to the Board for appellate consideration.  

By an April 2011 rating action, the RO granted service connection for right ear hearing loss; an initial noncompensable evaluation was assigned, effective November 28, 2006.  Because the Veteran has not filed a notice of disagreement as to any aspect of the granted issue, no appellate issue remains as to the claim for service connection for right ear hearing loss.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (VA claims adjudication comprises several elements, with "downstream" elements not under the appellate jurisdiction arising from a notice of disagreement with an "upstream" element).  Thus, the only issues remaining for appellate review are the ones listed on the title page. 


FINDINGS OF FACT

1.  The Veteran was exposed to acoustic trauma and herbicides (Agent Orange)  during his period of active military service in the Republic of Vietnam (RVN). 

2.  Left ear hearing loss was not present during military service or for several decades thereafter and there is no competent evidence of record otherwise linking it to an incident of service origin, to include the Veteran's exposure to acoustic trauma. 

3.  A gastrointestinal disorder was not present during active military service or for several decades thereafter and there is no competent evidence of record otherwise linking it to an incident of military service, to include the Veteran's presumed herbicide exposure, or to his service-connected PTSD.


CONCLUSIONS OF LAW

1.  Left ear hearing loss was not incurred in or aggravated by active military service, nor may sensorineural hearing loss be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154(b), 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3,159, 3.303, 3.307, 3.309, 3.385 (2010). 

2.  A gastrointestinal disorder was not incurred or aggravated during service, a peptic ulcer may not be presumed to have been incurred in service, and a gastrointestinal disorder is not proximately due to or the result of herbicide exposure or to a service-connected disability  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1131, 5103, 5107, 5107A (West 2002); 38 C.F.R. §§ 3.102, 3. 159, 3.303, 3.307, 3.309, 3.310 (2010). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102 , 3.156(a), 3.159, 3.326(a) (2010). 

Duty to Notify 

Proper VCAA notice must inform the claimant of any information and evidence not of record that is necessary to substantiate the claim.  The veteran should be informed as to what portion of the information and evidence VA will seek to provide, and what portion of such the claimant is expected to provide.  Proper notification must also invite the claimant to provide any evidence in his possession that pertains to the claim in accordance with 38 C.F.R. § 3.159(b)(1) (this fourth element was removed by the Secretary of VA, effective May 30, 2008; see 73 Fed. Reg. 23353).  See, also, Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120-21 (2004). 

In Mayfield v. Nicholson, 444 F.3d 1328   (Fed. Cir. 2006), the United States Court of Appeals for the Federal Circuit  (Federal Circuit) held that a comprehensive VCAA letter, as opposed to a patchwork of other post-decisional documents (e.g., statements or supplemental statements of the case), was required. The Federal Circuit further held that such a letter should be sent prior to the appealed rating decision or, if sent after the rating decision, before a readjudication of the appeal. Id.   

With regard to the service connection issues on appeal, VA provided the veteran with pre-adjudication notice on the Pelegrini II VCAA elements in a December 2006 letter.  The letter told him to let VA know of any evidence he thought would support his claims, that it was his responsibility to make sure that VA received all requested records not in the possession of a Federal entity, and told him where to send what "we need." 

In addition, the Court has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Dingess v. Nicholson, 19 Vet. App. 473   (2006).  In a December 2006 letter, VA provided the Veteran with the notice requirements as promulgated in Dingess. 

In Pelegrini II, the Court also held that VCAA notice should be given before an initial agency of original jurisdiction (AOJ) decision is issued on a claim.  Pelegrini II, 18 Vet. App. at 119-120.  The veteran was provided pre-adjudication VCAA notice via the above-cited letter.  Id.   

Duty to Assist 

Regarding VA's duty to assist the Veteran with the instant claim, relevant service treatment records (STRs) and post-service private and VA examination and clinical treatment reports, copies of medical treatises, along with statements and testimony of the Veteran and his attorney, have been associated with the claims files. 

In November 2010, the Board remanded the Veteran's claim to have an April 2007 VA examiner clarify his previous opinion that the Veteran's gastrointestinal symptoms were "temporary" and not permanent.  The Board requested that if the April 2007 VA examiner was unavailable to provide the requested supplemental opinion, then the Veteran was to be reexamined.  (See November 2010 Board remand, pages (pgs.) 11, 13).  

In January 2011, a VA examiner provided an opinion as to the etiology of the Veteran's gastrointestinal disorder, which he diagnosed as diverticulosis.  The Veteran was not reexamined.  (See January 2011 VA opinion page (pg.) 2)).  The Veteran's attorney has argued that the RO failed to adhere to the Board's November 2010 remand instructions by not having the Veteran re-examined after it was determined that the April 2007 VA examiner was unavailable to clarify his previous opinion.  (See Veteran's attorney's written argument to VA, pg. 3, quoting Stegall v. West, 11 Vet. App. 268 (1998).  

The January 2011 VA examiner gave a detailed medical rationale on why the Veteran was not being reexamined and why only a medical opinion was being provided.  The January 2011 VA examiner stated, after having reviewed the entire medical record, that the April 2007 VA examiner had retired and there was "[n]o need for any examination or testing, as any further testing will not determine a specific origin or timeframe or causation of any GI medical issues.  According to the previous examinations, the veteran was not having any symptoms.  Therefore, it is unethical (and possibly dangerous) to perform any invasive testing, when symptoms are not present.  This is not considered appropriate under current clinical medicine guidelines."  

The January 2011 VA examiner further explained that the reason the April 2007 VA examiner had described the Veteran's gastrointestinal symptoms as "temporary" was because the Veteran had previously stated that he had not experienced any symptoms.  In fact, the Veteran was found to have been asymptomatic at the April 2007 VA examination.  Thus, according to the January 2011 examiner, if the Veteran had been experiencing permanent symptoms, there would have been frequently present symptoms on a regular basis, which was not the case.  The January 2011 examiner concluded that it was very clear that the Veteran had reported, and his symptoms had been documented, sometime ago.  Therefore, in light of the foregoing, the January 2011 VA examiner opined that based on current and past review of reliable, well-founded and well-grounded medical literature searches, the rationale behind the April 2007 medical opinion had not changed.  As such, the Board finds that all actions and development directed in the November 2010 remand have been substantially completed.  Dyment v. West, 13 Vet. App. 141, 146-47 (1999); D'Aries v. Peake, 22 Vet. App. 97 (2008) (substantial compliance, not strict compliance, is required under Stegall); Wood v. Peake, 520 F.3d 1345 (Fed. Cir. 2008). 

Therefore, the Board finds that no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of his claims of entitlement to service connection for left ear hearing loss and a gastrointestinal disorder, to include as secondary to herbicide exposure and PTSD, as discussed in the decision below.

II. Laws and Regulations 

Service connection may be established for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2010). 

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d). 

In order to establish service connection for a claimed disorder, there must be: (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value. Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a) . 

Additionally, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as sensorineural hearing loss and peptic ulcers (gastric or duodenal), are presumed to have been incurred in service if such manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1111, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010). 

In the case of a veteran who engaged in combat with the enemy in active service, the VA shall accept as sufficient proof of service connection of any disease or injury alleged to have been incurred in or aggravated by such service satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease. 38 U.S.C.A. § 1154(b).  So long as the evidence is consistent with the circumstances, conditions or hardships of such service, the fact that there is no official record of such incurrence or aggravation in such service is of no consequence.  Every reasonable doubt shall be resolved in favor of the Veteran.  38 U.S.C.A. § 1154(b).  The phrase "engaged in combat with the enemy" requires that the veteran have personally taken part in a fight or encounter with a military foe or hostile unit of instrumentality.  The phrase does not apply to veterans who merely served in a general "combat area" or "combat zone," but did not themselves engage in combat with the enemy.  See VAOPGCPREC 12-99 (Oct. 18, 1999). 

Service connection is also provided for a disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310.  The Court has held that service connection can be granted under 38 C.F.R. § 3.310, for a disability that is aggravated by a service-connected disability and that compensation can be paid for any additional impairment resulting from the service-connected disorder.  Allen v. Brown, 7 Vet. App. 439 (1995).  VA has amended 38 C.F.R. § 3.310 to incorporate the holding in Allen, except that under the new regulation, VA will not concede aggravation unless there is medical evidence created prior to the claimed aggravation that shows a base line level of disability.  71 Fed. Reg. 52,744 -52,747; 38 C.F.R. § 3.310(a), (b) (2010).  

III. Merits Analysis

(i) Left Ear Hearing Loss

The Veteran claims entitlement to service connection for left ear hearing loss.  He maintains that his current left ear hearing loss is the result of having been exposed to artillery fire while assigned to an Infantry Division in the Republic of Vietnam.  (See Veteran's written statement to VA, received by the RO in November 2006).  

Hearing loss disability claims are governed by 38 C.F.R. § 3.385.  This regulation provides hearing loss is a disability when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz  (Hz) is 40 decibels (dB) or greater.  38 C.F.R. § 3.385.  Alternatively, a hearing loss disability can be established by auditory thresholds for at least three of those frequencies at 26 decibels or greater or by speech recognition scores under the Maryland CNC Test at less than 94 percent.  38 C.F.R. § 3.385. 

The Veteran's DD 214 reflects that he was awarded the CIB.  Thus, based upon this evidence, the Board finds the Veteran engaged in combat with the enemy during his active service and is entitled to the presumption of 38 U.S.C.A. § 1154(b) (West 2002).  

Therefore, the remaining question is whether the Veteran has current left ear hearing loss for VA compensation purposes that has been found to be etiologically related to his in-service acoustic trauma. 

In the analysis below, the Board will deny the claim for service connection for left ear hearing loss because the preponderance of the competent and probative evidence of record is against a finding that it is etiologically related to his presumed in-service acoustic trauma. 

The Veteran's service treatment records are devoid of any hearing loss for VA compensation purposes.  At the time of the Veteran's November 1967 entrance examination, pure tone thresholds of the left ear, in decibels, were as follows:

HERTZ
500
1000
2000
3000
4000
0 (15)
-5 (5)
0 (10)
10 (20)
20 (25)

(NOTE: Prior to November 1, 1967, audiometric results were reported in American Standards Association (ASA) units.  Those are the figures in the table above which are not in parentheses.  In 1967, those figures were converted to International Standard Organization (ISO) units which are in use today.  They are represented by the figures in parentheses in the table above.  In order to facilitate data comparison, the ASA standards must be converted to ISO standards.  In the present case, although the Veteran's examination in November 1967 was conducted after the date on which ASA standards were no longer to be used, the examination report makes clear that the results were reported using ASA standards.)

On a November 1967 Report of Medical History, the Veteran denied ever having had hearing loss.  

At the time of the Veteran's December 1969 service separation examination, pure tone thresholds in the left ear, in decibels, were as follows:  

HERTZ
500
1000
2000
3000
4000
0
0
0
Not reported
10

There was an annotation under the Summary of Defects and Diagnoses section of the report referring to high frequency hearing loss in the Veteran's right (italics added for emphasis) ear.  On DA Form 3082R-Statement Of Medical Condition, the Veteran indicated that there had not been any change in his medical condition.  

The first competent evidence of record of left ear hearing loss for VA compensation purposes was at an April 2007 VA examination.  Because there is no competent evidence of record documenting the presence of sensorineural hearing loss for VA purposes within one year of the Veteran's discharge in December 1969, service connection for left ear hearing loss on a presumptive basis cannot be granted.  38 C.F.R. §§ 3.307, 3.309.

When VA examined the Veteran in April 2007, the Veteran gave a history with respect to his in-service hearing loss that is consistent with that previously reported herein.  The examiner noted that audiological evaluations performed upon induction and separation from service revealed normal hearing bilaterally.  The Veteran indicated that after service discharge, he had worked in construction for a couple of years and then in a distribution plant for over 30 years.  He reported that the majority of his work at the distribution plant was in a quiet surrounding, but that over the previous few years, he had worked in a noisier area where hearing protection was required.  

After an audiological examination in April 2007 that revealed left ear hearing loss for VA compensation purposes, the examiner opined that it was not likely to have been precipitated by military noise exposure.  The examiner explained that exposure to either impulse sounds or continuous exposure could cause a temporary threshold shift which disappeared in 16 to 48 hours after exposure to loud noises.  She noted that impulse sounds might also damage the structure of the inner ear resulting in an immediate hearing loss.  The examiner indicated that continuous exposure to loud noise could also damage the structure of the hair cells resulting in hearing loss.  She reported that if the hearing did not recover completely from a temporary threshold shift, a permanent hearing loss would, therefore, exist.  Thus, the examiner concluded that a normal audiogram subsequent to the noise exposure would verify that the hearing had recovered without [any evidence] of a permanent [hearing] loss. 

The April 2007 VA examiner's opinion was upheld by a VA examiner in March 2011.  In a March 2011 opinion, a VA examiner opined, after a review of the claims files, that because there was no significant threshold shift in the left ear during military service, the current left ear hearing loss was not as likely as not due to in-service acoustic trauma.  

The April 2007 and March 2011 VA examiner's opinions are against the claim and are uncontroverted.  They are also consistent with the above-cited STRs reflecting that the Veteran did not have any significant threshold shift in his left ear.  Indeed, the Veteran's puretone thresholds decreased in all tested frequencies when compared at service entrance to discharge.  The Board finds the STRs, which reflect no such disease or injury, to be competent and credible as they were generated relatively close in time to the time of the alleged injury.  Therefore, they constitute probative evidence.  

Finally, the above-cited April 2007 and March 2011 VA examiners' conclusions were provided after an audiological examination of the Veteran (April 2007), review of the claims files and supported with rationale.  It has been held that when VA provides a medical examination, it "must ensure that the examiner providing the report or opinion is fully cognizant of the claimant's past medical history."  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187   (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382   (1998).  See also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the Veteran, did not provide the extent of any examination, and did not provide any supporting clinical data). 

For the Board to conclude that the Veteran's left ear hearing loss had its origin during military service in these circumstances would be speculation, and the law provides that service connection may not be based on resort to speculation or remote possibility.  38 C.F.R. § 3.102; Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992); Obert v. Brown, 5 Vet. App. 30, 33   (1993).  It has been observed that statements from doctors which are inconclusive as to the origin of a disease cannot be employed as suggestive of a linkage between the current disorder and the claimed incident of military service.  Warren v. Brown, 6 Vet. App. 4, 6 (1993); Sklar v. Brown, 5 Vet. App. 104, 145-46   (1993).  There is no other opinion, private or VA, that is contrary to the above-cited April 2007 and May 2011 VA examiners' opinions and that is supportive of the claim for service connection for left ear hearing loss. 

The only evidence of record which indicates that the Veteran currently has left ear hearing loss for VA purposes that is etiologically related to his in-service acoustic trauma are his own allegations.  The Veteran is competent to state that he experienced diminished hearing in service.  He is also competent to report that his change of hearing coincided with his in-service noise exposure.  However, the Board finds that the Veteran is not credible as to the onset of his hearing loss disability.  The credibility of the evidence is a factual issue for the Board.  See Jandreau v. Nicholson, 492 F. 3d 1372  (Fed. Cir. 2007).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).  See Barr v. Nicholson, 21 Vet App 303 (2007). 

There is no credible evidence of complaints of left ear hearing loss during active duty.  In fact, the Veteran's left ear pure tone thresholds decreased at all frequencies tested between service entrance and separation.  In addition, the Veteran denied having or ever having had problems with his hearing at service separation.  The fact that the Veteran denied having or ever having had hearing loss at the time of his discharge examination weighs against a finding of continuity of symptomatology of left ear hearing loss from the time of discharge to the present.  The Board places greater probative weight on the Veteran's reports of symptomatology at the time of his discharge over the his current allegations.  Not only may the Veteran's memory have dimmed with time, but self interest may play a role in the more recent statements.  See Cartright v. Derwinski, 2 Vet. App. 24, 25   (1991) [interest may affect the credibility of testimony]; cf. Pond v. West, 12 Vet. App. 341, 346   (1999). 

(ii) Gastrointestinal Disorder 

The Veteran claims entitlement to service connection for a gastrointestinal disorder (originally claimed as GERD, hiatal hernia, PUD, and IBS).  He maintains that he currently has a gastrointestinal disorder that is secondary to his service-connected PTSD, or, in the alternative, secondary to herbicide exposure while serving in the RVN. 

The Veteran's DD 214 reflects that he was awarded, in part, the Vietnam Service Medal, a medal that is indicative of service in the landmass of the RVN.  Thus, his exposure to Agent Orange is presumed.  See 38 U.S.C.A. § 1116(f) (West 2002); 38 C.F.R. § 3.307(a)(6) (2011).  Notwithstanding the Veteran's presumed exposure to Agent Orange during his service in the RVN, gastrointestinal disorders, such as GERD, hiatal hernia, PUD, and IBS, if present, are not subject to presumptive service connection on the basis of herbicide exposure.  See 38 U.S.C.A. § 1116 (West 2002); 38 C.F.R. § 3.309(e) (2010).  Thus, an award of service connection for a gastrointestinal disorder, such as GERD, hiatal hernia, PUD, and IBS, is not warranted on a presumptive basis.  Id. 

Although the Veteran cannot prevail on his claim for a gastrointestinal disorder claimed as due to Agent Orange on a presumptive basis, he is not precluded from establishing service connection with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994). 

Turning to the issue of direct service connection, the Veteran's STRs are silent as to subjective complaints or clinical findings referable to a gastrointestinal disorder.  A December 1969 service separation examination report reflects that the Veteran's genitourinary system and abdomen and viscera were evaluated as "normal."  On an accompanying Report of Medical History, the Veteran denied having had stomach, liver or intestinal trouble and frequent indigestion.  On DA Form 3082-R, Statement Of Medical Condition, the Veteran reported that there had not been any change in his medical condition.  
Because there is no competent evidence of record documenting the presence of peptic ulcer disease to a compensable degree within one year of the Veteran's discharge from military service in December 1969, service connection on a chronic disease presumptive basis is not for application.  See 38 C.F.R. § 3.307, 3.309. 

In the analysis below, the Board finds that the preponderance of the evidence is against the claim because the competent evidence of record demonstrates that the Veteran's currently diagnosed gastrointestinal disorder, diverticulosis, is not etiologically related to an incident of military service, to include his presumed exposure to herbicides or to his service-connected PTSD. 

Post-service medical evidence includes, but is not limited to, a January 1986 private clinical record reflecting that a physical evaluation of the Veteran's gastrointestinal and genitourinary systems was negative.  The Veteran denied belly pain, indigestion and rectal trouble.  No hernia was present.  An April 2002 private clinical record notes that a physical evaluation of the Veteran's gastrointestinal system from mouth to anus was negative.  There was no evidence of a hernia at that time.  A September 2002 colonoscopy was interpreted as being normal with the exception of mild diverticular change in the sigmoid colon. 

In April 2007, VA examined the Veteran to determine the etiology of any currently present gastrointestinal disorder.  The Veteran reported having problems with rectal seepage after stools.  He indicated that his rectal seepage had not been investigated,  but that he had undergone a colonoscopy a few years previously that revealed diverticular disease.  The Veteran related that he had a hiatal hernia two years previously and that it was asymptomatic.  An addendum to the examination report was prepared in May 2007.  The examiner noted that, when seen, the Veteran did not have any signs or symptoms of gastroesophageal reflux, hiatal hernia and/or an ulcer.  Thus, the VA examiner determined that the Veteran's [gastrointestinal] symptoms were temporary and not permanent.  The symptoms noted were of fecal leakage and not irritable bowel syndrome.  The examiner opined that the genitourinary problems were consistent with benign prostatic hypertrophy.  The examiner did not link the benign prostatic hypertrophy to the Veteran's active duty service.  The examiner further opined that the Veteran's gastrointestinal symptoms were not caused or aggravated by his PTSD.  (See May 2007 addendum to an April 2007 VA examination report).

Pursuant to the Board's November 2010 remand, a VA examiner provided an opinion as to the etiology of the Veteran's claimed gastrointestinal disorder in January 2011.  The January 2011 examiner concluded, after an entire review of the Veteran's claims files, to include the above-cited STRs and private and VA examination reports, that he could not find any reason why the Veteran's current gastrointestinal disability, diverticulosis, would have been incurred or aggravated by [military] service, to include the Veteran's herbicide exposure.  In reaching this determination, the January 2011 VA examiner stated that the Veteran's STRs were negative for any gastrointestinal issues and a review of past medical literature did not show any relationship between herbicide exposure and gastrointestinal complaints.  

Regarding the Veteran's claim that his current gastrointestinal disability is secondary to his service-connected PTSD, the Board notes that the Veteran has submitted treatise evidence which purports to link his claimed gastrointestinal disabilities to his service-connected PTSD.  The January 2011 VA examiner noted that it was well-know that with an increase in mental health episodes, the gastrointestinal tract could follow in succession.  However, the January 2011 examiner concluded that diverticulosis was extremely common in the general population and that it was usually caused by western hemisphere diet and other social issues.  In addition, the January 2011 VA examiner stated that the Veteran's past alcoholism could have had an impact on his gastrointestinal tract.  Thus, according to the Veteran's statements and a review of the Veteran's medical history, the VA examiner concluded that there appeared to be no aggravation of any gastrointestinal issue, via any permanency, due to his PTSD.  (See January 2011 VA opinion).  The January 2011 VA examiner's opinion is consistent with a May 2007 VA examiner's opinion that the Veteran's gastrointestinal symptoms were not caused by or aggravated by PTSD.   This Board finds that this opinion is consistent with the evidence of record, namely the Veteran's STRs and post-service medical evidence of record, which are devoid of any chronic and permanent gastrointestinal disability.  The January 2011 VA examiner also provided a substantial medical rationale for his opinion that the Veteran's gastrointestinal disability was not related to, or had been aggravated by, military service, to include herbicide exposure and the service-connected PTSD.  Therefore, his opinion is entitled to substantial probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304   (2008) (most of the probative value of a medical opinion comes from its reasoning; threshold considerations are whether the person opining is suitably qualified and sufficiently informed).

The Veteran has expressed his belief that he has gastrointestinal disabilities that are the result of his in-service herbicide exposure or, in the alterative, are secondary to his service-connected PTSD.  There is, however, no competent evidence of a relationship between his current gastrointestinal disorder (diverticulosis) and his presumed in-service herbicide exposure or his service-connected PTSD.  As a lay person, the Veteran lacks the expertise to say that the above-cited disability was caused by his presumed in-service herbicide exposure or his PTSD, as opposed to some other cause.  It would require medical expertise to evaluate his gastrointestinal system, consider all the potential causes, and determine that one was a more likely cause than another.  Hence, the Veteran's opinion on this question is not competent evidence.  38 C.F.R. § 3.159(a)(1), (2) (2010). 

For the foregoing reason, the preponderance of the evidence is against the Veteran's claim.  The benefit-of-the-doubt doctrine is therefore not applicable and the claim for service connection for a gastrointestinal disorder, to include as secondary due to herbicide exposure and PTSD must be denied.  See 38 U.S.C.A. § 5107(b) ; see also Gilbert v. Derwinski, 1 Vet. App. at 55-57.


ORDER

Service connection for left ear hearing loss is denied. 

Service connection for a gastrointestinal disorder, to include as secondary to herbicide exposure and PTSD, is denied. 



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


